Citation Nr: 0708013	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-38 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right ear disorder, 
to include hearing loss, tinnitus, a perforated tympanic 
membrane, and otitis media.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In May 2006, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington DC to afford 
the veteran a VA ear examination and obtain a medical 
opinion.  Those actions completed, the matter has been 
returned to the Board for appellate consideration.  


FINDING OF FACT

A right ear disorder did not manifest during service or 
within one year of separation from active service, and is not 
otherwise etiologically related to the veteran's active 
service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right ear disorder, to include hearing loss, tinnitus, a 
perforated tympanic membrane, and otitis media, have not been 
met.  38 U.S.C.A.  §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters dated in 
May 2004 and May 2006.  The May 2004 letter was provided 
prior to initial adjudication by the RO in August 2004.  This 
letter informed the veteran of the requirements for a 
successful claim for service connection and of his and VA's 
respective duties.  He was asked to submit information and/or 
evidence to the RO, including that in his possession.  The 
May 2004 notice complied with the content and timing 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Notice as to as to assignment of disability 
ratings and effective dates was provided to the veteran by 
the May 2006 letter.  The May 2006 notice complied with the 
content requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

No prejudice can result to the veteran due to the timing of 
notice regarding assignment of effective dates and disability 
ratings.  In this regard, the Board is denying his claims, 
thus rendering moot any questions as to these downstream 
elements.  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  All records for which the veteran 
sought VA assistance in obtaining, have been obtained.  
Appropriate VA examinations were afforded the veteran in July 
2004 and July 2006.

The Board thus finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  


Service connection

The veteran contends that he suffers from a current right ear 
disorder due to an ear injury and/or exposure to noise during 
service.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  
In order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Sensorineural hearing loss may be presumed to have had its 
onset during service if manifested to a degree of 10 percent 
or more within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service medical records, from June 1968, report the veteran's 
complaint of right ear pain and a history of right ear 
tympanic membrane perforation from nine months earlier.  Upon 
examination of the veteran's right ear, a tympanic membrane 
perforation was not found.  The Board notes that in February 
1967 the veteran was found to have a hole in his left 
tympanic membrane.  A July 1969 eye, ear, nose, and throat 
consultation sheet showed that the veteran complained of 
recurrent otitis media of both ears.  A September 1969 
discharge report of medical examination reported a perforated 
left tympanic membrane but was absent for any report of 
injury or defect of the right ear; indicating that his right 
ear and hearing were normal.  There were no complaints, 
findings, or treatment for hearing loss or tinnitus during 
active service.  

The first post-service evidence of a right ear disorder is a 
May 1978 report from the Westgate Hospital and Medical Center 
showing that a right tympanoplasty had been performed.  The 
discharge diagnosis was perforated right tympanic membrane.  
Notes associated with this surgery reported that the veteran 
had suffered from a perforated right ear drum for several 
years.  The discharge diagnosis was chronic perforated right 
tympanic membrane.  Private medical records report recurring 
problems with the veteran's right tympanic membrane through 
1985, including a recurrent perforation.  

In July 2004, the veteran underwent a VA examination of his 
right ear.  He was found to suffer from both left and right 
sensorineural hearing loss, greater in the right ear.  During 
the examination, the veteran reported exposure to loud noise 
during military service, including noise from a carpenter 
shop and exposure to gunfire and aircraft noise.  While he 
reported light construction work for twenty-five years post 
service, he stated that he had used ear protection post 
service but did not use ear protection during service.  The 
veteran also reported that he suffered a right ear injury 
during service, caused by showering.  He reported hearing 
loss beginning in the early 1980s, and tinnitus of several 
years duration.  

The VA examiner indicated that he had reviewed the veteran's 
claims file in conjunction with the examination.  Examination 
showed a scarred right tympanic membrane with a pinpoint 
perforation.  Examination of the left tympanic membrane 
showed a central monomeric membrane present, probably from a 
previous perforation.  The examiner diagnosed the veteran 
with right mild to severe mixed hearing loss, left high 
frequency sensorineural hearing loss, left chronic 
nonsuppurative otitis media, and bilateral recurrent 
tinnitus.  He commented that the veteran's hearing was normal 
at separation from service and opined that it appeared likely 
that his current hearing loss and tinnitus occurred 
subsequent to separation from active service.  He concluded 
that it was less likely than not that the veteran's current 
hearing loss and tinnitus were related to military noise 
exposure or acoustic trauma.  The examiner commented that 
service medical records did not show treatment for the 
veteran's right ear, but only for his left ear.  

The Board remanded the matter for another examination, 
requesting that the examiner address the service medical 
record entries of bilateral otitis media and the June 1968 
notation of a prior right tympanic membrane perforation.  

In July 2006, the veteran again underwent VA examination of 
his right ear, including a review of his claims file.  The 
examiner provided detailed discussion as to the service 
medical records and concluded that he could find no evidence 
that a right tympanic membrane perforation occurred during 
the veteran's active service, noting that other than a 
reference to a history of a right tympanic membrane 
perforation, all service medical record notations of a 
perforated tympanic membrane involved the veteran's left ear.  
He further stated that he could find no indication from the 
service medical records of a chronic right ear problem.  He 
stated that the veteran had two surgical procedures on his 
right ear after service, but he could find no evidence that 
this was incurred while on active duty.  The examiner noted 
the veteran's in-service history of a ruptured right tympanic 
membrane, but could find no evidence of chronicity in the 
records to that effect.  The examiner again opined that it 
was less likely than not that the veteran's current right ear 
hearing loss and right chronic nonsuppurative otitis media 
were related to any inservice event.  Thus, the examiner 
sufficiently addressed the seeming incompleteness of the July 
2004 report.  

The Board acknowledges the veteran's belief that his right 
ear disorder had its onset during service.  However, as a 
layperson he is not competent to provide a medical opinion as 
to the etiology of his current right ear disorder.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

While the veteran has argued that the service medical records 
incorrectly recorded his complaints of ear problems as 
pertaining to his left ear, rather than his right ear, the 
Board finds the service medical records more probative on 
this matter than the veteran's recollection many years after 
the fact.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  

The veteran's assertion, that that he suffered from right ear 
problems during service and continued to suffer from the same 
ever since, raises the question of whether chronicity has 
been shown by continuity of symptomatology.  See 38 C.F.R. 
§ 3.303(b).  In rendering a determination on the merits of a 
claim, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  In this case, the veteran did 
seek medical treatment repeatedly for his left ear during 
service and for his right ear after 1981.  It is therefore 
likely that had the veteran suffered symptoms of a right ear 
disorder in the intervening years, there would be medical 
evidence of complaint or treatment.  However, the first 
evidence of record of any right ear problems comes over a 
decade after separation from active service.  The Board finds 
this absence of any medical evidence of right ear medical 
problems more probative than the veteran's account as to 
whether the he continuously suffered from symptoms involving 
his right ear post service.  Finally, since there is no 
evidence of right ear sensorineural hearing loss within one 
year of discharge from service, the provisions of 38 C.F.R. § 
3.307 and 3.309(a) are inapplicable.  

As the preponderance of the evidence of record demonstrates 
that the veteran's current right ear disorder(s) did not have 
its onset during service or for many years thereafter and is 
not related to his service, his claim must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for a right ear disorder, 
to include hearing loss, tinnitus, a perforated tympanic 
membrane, and otitis media, is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


